Citation Nr: 1419076	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-45 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.  

2.  Entitlement to service connection for right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had been received to reopen a previously denied claim of service connection for residuals of a right foot injury and then denied service connection for that disability.  

The issue of service connection for a right foot disability was denied in a December 1999 rating decision and again in March 2004.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right foot disability.

(As explained below, the Board has found that new and material evidence has been submitted.  The reopened issue of entitlement to service connection for right foot disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In December 1999, service connection for a right foot disability was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  In a March 2004 rating decision, the RO denied a claim to reopen the issue of service connection for right foot disability; no additional evidence or a notice of disagreement was submitted within one year of that decision.  

3.  Evidence received more than one year after the March 2004 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a right foot disability.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied a claim to reopen is final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received since the March 2004 rating decision is new and material and sufficient to reopen a claim of service connection for a right foot disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for right foot disability was initially denied in a December 1999 rating decision on the basis that the disability pre-existed service and was not aggravated thereby.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

In a March 2004 rating decision, the RO denied an application to reopen the claim for service connection for a right foot disability.  Again, the Veteran did not submit a notice of disagreement or any new evidence within one year of that decision and it, therefore, became final.  Id. 

Since the March 2004 rating decision, an August 2009 opinion from the Veteran's private treatment provider stated that he suspected that the Veteran had an anterior tibial tendon rupture when he was in the basic training, which was undiagnosed and has subsequently gotten worse.  This opinion led the RO to obtain a VA examination, which is discussed below in the remand.  

The August 2009 opinion is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the Veteran's right foot disability was not incurred in or aggravated during service.  It raises a reasonable possibility of substantiating the claim as it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The Veteran reported that he received VA treatment, including at the Big Springs VA Medical Center (VAMC).  However, there are no VA treatment records in the paper or virtual claims files.  Where VA has constructive or actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain that evidence must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, the VA examination and opinion provided in the January 2010 report and the subsequent April 2010 addendum are inadequate.  The VA examiner found that the Veteran's right foot disability pre-existed service and was not aggravated therein; however, the examiner did not take the Veteran's reports into consideration and did not provide an explanation for the opinions stated.  Therefore, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, if service connection for right foot disability cannot be granted, afford the Veteran a VA examination to determine whether any current right foot disability is related to his period of military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder as well as all relevant evidence in the virtual files.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right foot disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also determine whether any current right foot disability existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.  If the examiner concludes that a foot disability pre-existed military service, he/she should point to the evidence that leads to such a conclusion.  

The examiner is requested to specifically address the August 2009 private opinion noted above.  

The examiner should provide an explanation for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the appellant's reports, the examiner should provide medical reasons for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


